Broyles, O. J.
This is a companion case to that of Spalding County v. Walker, ante, 229. In this case the solicitor-general of the Griffin judicial circuit filed a petition in the name of the State of Georgia against “ Spalding County School District,” to validate $125,000 worth of bonds to be issued under the provisions of section 145 of the act of 1919 (Ga. L. 1919, p. 347), as amended by the acts of 1921 and 1922 (see section 1551 (157) of Michie’s Code), for'the purpose of securing funds “to purchase-sites and build and equip schoolhouses in and for said county of Spalding, except that part embraced within the corporate limits of the City of Griffin.” Service of the petition was acknowledged by the board of commissioners of roads and revenues of Spalding county, and by the board of education of Spalding county. Thereafter Spalding countjq by its board of commissioners of roads and revenues and its board of education, answered the petition -by admitting the allegations of each paragraph thereof and affirming that all the facts set up therein were true. Thereafter E. E. Ogletree, a resident and taxpayer in said Spalding countjr school district, was made a party to the proceedings and filed his written objections to the validation of the bonds. Upon the hearing of the case and after the intro*277duction of evidence the court passed an order overruling all the grounds of Ogletroc’s caveat, and validating and confirming tb'c bonds.
The proceedings to validate the bonds were properly brought against “Spalding County School District,” and there was no substantial merit in any of the grounds of the caveat.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.